UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number:	(811-07237) Exact name of registrant as specified in charter:	Putnam Investment Funds Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	John W. Gerstmayr, Esq.Ropes & Gray LLP800 Boylston StreetBoston, Massachusetts 02199-3600 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	September 30, 2013 Date of reporting period:	June 30, 2013 Item 1. Schedule of Investments: Putnam International Growth Fund The fund's portfolio 6/30/13 (Unaudited) COMMON STOCKS (96.3%) (a) Shares Value Aerospace and defense (2.6%) Embraer SA ADR (Brazil) 36,000 $1,328,040 European Aeronautic Defence and Space Co. NV (France) 55,276 2,939,306 Safran SA (France) 82,329 4,287,947 Air freight and logistics (0.9%) Deutsche Post AG (Germany) 116,933 2,905,884 Airlines (1.1%) Japan Airlines Co., Ltd. (Japan) 38,200 1,964,435 Turk Hava Yollari Anonim Ortakligi (THY) (Turkey) 477,054 1,851,013 Auto components (2.1%) Bridgestone Corp. (Japan) 100,700 3,432,377 Delphi Automotive PLC (United Kingdom) 66,300 3,360,747 Automobiles (3.6%) Daimler AG (Registered Shares) (Germany) 31,653 1,913,169 Nissan Motor Co., Ltd. (Japan) 168,200 1,704,684 Tata Motors, Ltd. (India) 279,085 1,310,185 Tesla Motors, Inc. (NON) 9,000 966,870 Toyota Motor Corp. (Japan) 98,100 5,923,405 Beverages (4.1%) Anheuser-Busch InBev NV (Belgium) 43,145 3,827,616 C&C Group PLC (Ireland) 230,245 1,239,990 Fomento Economico Mexicano SAB de CV ADR (Mexico) 18,900 1,950,291 Pernod-Ricard SA (France) 21,816 2,418,046 SABMiller PLC (United Kingdom) 87,617 4,216,018 Biotechnology (1.4%) ACADIA Pharmaceuticals, Inc. (NON) 133,600 2,424,840 Grifols SA ADR (Spain) 77,815 2,216,171 Capital markets (2.7%) Ashmore Group PLC (United Kingdom) 371,190 1,932,297 Deutsche Bank AG (Germany) 48,471 2,027,705 KKR & Co. LP 148,900 2,927,374 UBS AG (Switzerland) 124,717 2,118,732 Chemicals (3.2%) Akzo Nobel NV (Netherlands) 39,258 2,205,172 Kuraray Co., Ltd. (Japan) 140,200 1,967,985 LyondellBasell Industries NV Class A 22,100 1,464,346 Monsanto Co. 24,900 2,460,120 Nitto Denko Corp. (Japan) 22,100 1,421,822 Solvay SA (Belgium) 7,895 1,032,831 Commercial banks (5.3%) Bangkok Bank PCL NVDR (Thailand) 230,700 1,510,556 Barclays PLC (United Kingdom) 987,206 4,231,903 China Construction Bank Corp. (China) 1,222,000 858,361 Grupo Financiero Banorte SAB de CV (Mexico) 313,600 1,873,257 Mitsubishi UFJ Financial Group (MUFG), Inc. (Japan) 219,000 1,358,998 Sberbank of Russia ADR (Russia) 159,746 1,821,383 Societe Generale SA (France) 69,199 2,356,272 SpareBank 1 SR-Bank ASA (Norway) (NON) 197,387 1,543,548 UniCredit SpA (Italy) 412,840 1,930,511 Commercial services and supplies (1.4%) Regus PLC (United Kingdom) 1,371,103 3,268,274 Tyco International, Ltd. 39,202 1,291,706 Computers and peripherals (1.0%) Casetek Holdings, Ltd. (Taiwan) (NON) 244,000 1,253,479 SanDisk Corp. (NON) 31,613 1,931,554 Construction and engineering (1.8%) ACS Actividades de Construccion y Servicios SA (Spain) 68,479 1,805,510 Daelim Industrial Co., Ltd. (South Korea) 22,942 1,735,640 Jaypee Infratech, Ltd. (India) (NON) 2,137,332 757,801 Veidekke ASA (Norway) 194,988 1,492,696 Construction materials (0.9%) China Shanshui Cement Group, Ltd. (China) 1,904,000 848,886 Holcim, Ltd. (Switzerland) 31,405 2,191,518 Consumer finance (0.7%) Credit Saison Co., Ltd. (Japan) 96,000 2,409,564 Diversified financial services (1.9%) ING Groep NV GDR (Netherlands) (NON) 358,839 3,278,962 ORIX Corp. (Japan) 221,700 3,029,590 Diversified telecommunication services (2.3%) BT Group PLC (United Kingdom) 447,939 2,096,192 TDC A/S (Denmark) 264,340 2,138,527 Ziggo NV (Netherlands) 86,978 3,472,239 Electrical equipment (0.4%) Guodian Technology & Environment Group Co., Ltd. (China) (NON) 4,083,000 1,229,835 Electronic equipment, instruments, and components (1.1%) Hon Hai Precision Industry Co., Ltd. (Taiwan) 675,000 1,659,300 Yokogawa Electric Corp. (Japan) 165,900 1,985,723 Energy equipment and services (1.7%) Ezion Holdings, Ltd. (Singapore) 1,745,000 2,898,612 Halliburton Co. 67,100 2,799,412 Food and staples retail (0.7%) Magnit OJSC (Russia) 10,244 2,344,780 Food products (2.9%) Associated British Foods PLC (United Kingdom) 99,964 2,646,228 Kerry Group PLC Class A (Ireland) 57,550 3,177,213 Nestle SA (Switzerland) 59,808 3,911,827 Gas utilities (0.8%) Tokyo Gas Co., Ltd. (Japan) 492,000 2,722,999 Health-care equipment and supplies (2.2%) Covidien PLC 47,525 2,986,471 Olympus Corp. (Japan) (NON) 80,400 2,444,490 Sartorius AG (Preference) (Germany) 17,889 1,923,833 Hotels, restaurants, and leisure (4.0%) Compass Group PLC (United Kingdom) 498,828 6,392,777 Minor International PCL (Thailand) 1,297,600 1,037,578 Sands China, Ltd. (Hong Kong) 280,800 1,311,554 Thomas Cook Group PLC (United Kingdom) (NON) 1,694,259 3,307,047 TUI Travel PLC (United Kingdom) 176,350 952,422 Household durables (1.7%) Coway Co., Ltd. (South Korea) 55,980 2,726,165 Persimmon PLC (United Kingdom) 150,324 2,711,887 Household products (0.9%) Henkel AG & Co. KGaA (Preference) (Germany) 31,940 2,997,130 Industrial conglomerates (1.3%) Siemens AG (Germany) 27,771 2,806,056 Toshiba Corp. (Japan) 307,000 1,476,744 Insurance (3.7%) AIA Group, Ltd. (Hong Kong) 960,000 4,034,463 China Pacific Insurance (Group) Co., Ltd. (China) (NON) 292,000 924,525 Prudential PLC (United Kingdom) 310,073 5,097,489 Tokio Marine Holdings, Inc. (Japan) 66,400 2,105,834 Internet software and services (1.2%) Tencent Holdings, Ltd. (China) 44,100 1,735,620 Yandex NV Class A (Russia) (NON) 78,900 2,180,007 IT Services (0.7%) InterXion Holding NV (Netherlands) (NON) 91,900 2,401,347 Machinery (1.8%) FANUC Corp. (Japan) 32,600 4,727,234 Jain Irrigation Systems, Ltd. (India) 1,200,881 1,044,237 Media (2.9%) Atresmedia Corp de Medios de Comunicaion S.A. (Spain) 60,485 484,978 Global Mediacom Tbk PT (Indonesia) 16,351,000 3,511,785 Pearson PLC (United Kingdom) 45,065 800,161 Sun TV Network, Ltd. (India) 98,677 630,119 WPP PLC (United Kingdom) 240,360 4,106,449 Metals and mining (2.1%) Glencore Xstrata PLC (United Kingdom) 512,555 2,132,208 Goldcorp, Inc. (Canada) 138,763 3,446,315 Rio Tinto, Ltd. (Australia) 28,366 1,347,314 Multi-utilities (0.8%) Centrica PLC (United Kingdom) 293,043 1,608,258 Veolia Environnement SA (France) 88,604 1,003,758 Multiline retail (0.6%) Matahari Department Store Tbk PT (Indonesia) (NON) 1,596,500 1,859,702 Oil, gas, and consumable fuels (3.6%) BG Group PLC (United Kingdom) 198,313 3,384,606 Cameco Corp. (Canada) 66,800 1,380,088 Coal India, Ltd. (India) 190,231 964,508 HRT Participacoes em Petroleo SA (Brazil) (NON) 150,213 174,357 Origin Energy, Ltd. (Australia) 160,886 1,841,116 Royal Dutch Shell PLC Class A (United Kingdom) 65,104 2,077,546 Suncor Energy, Inc. (Canada) 68,300 2,013,217 Personal products (0.6%) L'Oreal SA (France) 12,392 2,026,115 Pharmaceuticals (7.2%) Astellas Pharma, Inc. (Japan) 100,100 5,451,161 AstraZeneca PLC (United Kingdom) 60,729 2,872,722 GlaxoSmithKline PLC (United Kingdom) 131,558 3,291,163 Merck KGaA (Germany) 13,641 2,074,654 Sanofi (France) 64,339 6,630,588 Shanghai Fosun Pharmaceutical Group Co., Ltd. (China) (NON) 1,016,500 1,645,607 Shire PLC (United Kingdom) 58,113 1,843,518 Real estate management and development (1.0%) BR Malls Participacoes SA (Brazil) 158,000 1,412,643 Mitsubishi Estate Co., Ltd. (Japan) 65,000 1,731,137 Road and rail (0.7%) Hitachi Transport System, Ltd. (Japan) 137,000 2,258,250 Semiconductors and semiconductor equipment (2.2%) ASML Holding NV ADR (Netherlands) 21,828 1,726,595 SK Hynix, Inc. (South Korea) (NON) 129,220 3,522,991 Ultratech, Inc. (NON) 50,400 1,850,688 Software (0.8%) SAP AG (Germany) 34,992 2,562,320 Specialty retail (1.9%) Kingfisher PLC (United Kingdom) 583,084 3,052,411 Sports Direct International PLC (United Kingdom) (NON) 221,996 1,850,897 Tom Tailor Holding AG (Germany) (NON) 65,251 1,390,785 Textiles, apparel, and luxury goods (2.3%) Cie Financiere Richemont SA (Switzerland) 44,638 3,915,718 PPR SA (France) 8,217 1,663,270 Prada SpA (Italy) 210,400 1,892,772 Thrifts and mortgage finance (0.6%) Housing Development Finance Corp., Ltd. (HDFC) (India) (NON) 126,720 1,865,400 Tobacco (3.8%) British American Tobacco (BAT) PLC (United Kingdom) 115,529 5,932,806 Japan Tobacco, Inc. (Japan) 186,900 6,605,693 Trading companies and distributors (1.3%) Mitsubishi Corp. (Japan) 97,400 1,668,685 Wolseley PLC (United Kingdom) 53,160 2,460,380 Transportation infrastructure (0.5%) Beijing Capital International Airport Co., Ltd. (China) 2,384,000 1,551,218 Water utilities (0.7%) Beijing Enterprises Water Group, Ltd. (China) 6,700,000 2,392,429 Wireless telecommunication services (0.6%) Softbank Corp. (Japan) 17,200 1,004,281 Turkcell Iletisim Hizmetleri AS (Turkey) (NON) 169,275 981,184 Total common stocks (cost $297,933,275) PREFERRED STOCKS (1.5%) (a) Shares Value Samsung Electronics Co., Ltd. zero % cum. pfd. (South Korea) 6,415 $4,946,650 Total preferred stocks (cost $4,718,104) SHORT-TERM INVESTMENTS (2.3%) (a) Principal amount/shares Value Putnam Short Term Investment Fund 0.03% (AFF) 4,162,833 $4,162,833 SSgA Prime Money Market Fund 0.03% (P) 1,200,000 1,200,000 U.S. Treasury Bills with effective yields ranging from 0.09% to 0.10%, April 3, 2014 (SEGSF) $984,000 983,170 U.S. Treasury Bills with effective yields ranging from 0.12% to 0.14%, March 6, 2014 (SEGSF) 143,000 142,897 U.S. Treasury Bills with an effective yield of 0.15%, February 6, 2014 (SEGSF) 518,000 517,739 U.S. Treasury Bills with effective yields ranging from 0.13% to 0.14%, January 9, 2014 (SEGSF) 472,000 471,843 Total short-term investments (cost $7,478,154) TOTAL INVESTMENTS Total investments (cost $310,129,533) (b) FORWARD CURRENCY CONTRACTS at 6/30/13 (aggregate face value $190,391,223) (Unaudited) Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Bank of America N.A. Australian Dollar Sell 7/17/13 $2,422,622 $2,805,500 $382,878 British Pound Buy 9/18/13 4,135,331 4,169,594 (34,263) Canadian Dollar Sell 7/17/13 46,670 48,161 1,491 Barclays Bank PLC British Pound Sell 9/18/13 9,225,941 9,270,068 44,127 Canadian Dollar Sell 7/17/13 2,127,705 2,195,167 67,462 Euro Buy 9/18/13 2,971,245 2,989,458 (18,213) Hong Kong Dollar Buy 8/22/13 5,925,729 5,923,561 2,168 Japanese Yen Sell 8/22/13 3,767,565 3,615,517 (152,048) Singapore Dollar Buy 8/22/13 1,195,924 1,229,677 (33,753) Swedish Krona Buy 9/18/13 2,760,896 2,822,116 (61,220) Swiss Franc Buy 9/18/13 7,567,616 7,550,999 16,617 Citibank, N.A. Australian Dollar Buy 7/17/13 641,215 725,202 (83,987) British Pound Buy 9/18/13 5,441,465 5,486,944 (45,479) Canadian Dollar Sell 7/17/13 1,548,562 1,597,599 49,037 Danish Krone Buy 9/18/13 4,572,056 4,594,061 (22,005) Euro Sell 9/18/13 13,141,760 13,213,897 72,137 Japanese Yen Sell 8/22/13 3,858,241 3,935,409 77,168 Singapore Dollar Buy 8/22/13 1,331,715 1,369,806 (38,091) Singapore Dollar Sell 8/22/13 1,331,715 1,350,029 18,314 Credit Suisse International Australian Dollar Buy 7/17/13 7,126 8,056 (930) British Pound Buy 9/18/13 2,077,167 2,095,115 (17,948) Canadian Dollar Buy 7/17/13 4,793,966 4,953,322 (159,356) Euro Sell 9/18/13 5,944,704 5,979,253 34,549 Japanese Yen Buy 8/22/13 4,595,842 4,646,271 (50,429) Norwegian Krone Sell 9/18/13 995,914 1,039,139 43,225 Swedish Krona Buy 9/18/13 1,859,969 1,901,078 (41,109) Swiss Franc Buy 9/18/13 661,094 660,366 728 Deutsche Bank AG Australian Dollar Buy 7/17/13 4,077,779 4,610,065 (532,286) British Pound Sell 9/18/13 878,509 886,042 7,533 Canadian Dollar Buy 7/17/13 2,493,934 2,573,160 (79,226) Euro Buy 9/18/13 1,709,908 1,720,029 (10,121) Swedish Krona Buy 9/18/13 1,410,905 1,442,167 (31,262) Goldman Sachs International Australian Dollar Buy 7/17/13 1,144,943 1,294,408 (149,465) HSBC Bank USA, National Association Australian Dollar Buy 7/17/13 3,494,299 3,947,783 (453,484) British Pound Sell 9/18/13 1,824,970 1,840,451 15,481 Euro Sell 9/18/13 194,533 195,605 1,072 JPMorgan Chase Bank N.A. Australian Dollar Buy 7/17/13 1,116,349 1,347,458 (231,109) British Pound Buy 9/18/13 3,002,345 2,985,399 16,946 Canadian Dollar Sell 7/17/13 3,962,749 4,079,352 116,603 Euro Buy 9/18/13 6,107,595 6,142,950 (35,355) Japanese Yen Buy 8/22/13 5,008,113 5,108,437 (100,324) Singapore Dollar Buy 8/22/13 1,331,715 1,350,089 (18,374) Swedish Krona Buy 9/18/13 2,355,596 2,401,508 (45,912) Swiss Franc Buy 9/18/13 2,908,283 2,903,854 4,429 State Street Bank and Trust Co. Australian Dollar Buy 7/17/13 1,639,443 1,853,104 (213,661) Canadian Dollar Buy 7/17/13 2,983,825 3,077,949 (94,124) Euro Buy 9/18/13 2,271,501 2,332,276 (60,775) Israeli Shekel Buy 7/17/13 1,743,754 1,737,336 6,418 Japanese Yen Buy 8/22/13 1,338,777 1,336,343 2,434 Norwegian Krone Sell 9/18/13 912,661 961,158 48,497 Swedish Krona Buy 9/18/13 1,047,524 1,070,502 (22,978) UBS AG British Pound Sell 9/18/13 7,715,343 7,780,841 65,498 Canadian Dollar Sell 7/17/13 604,236 622,091 17,855 Euro Buy 9/18/13 5,257,980 5,264,934 (6,954) Norwegian Krone Sell 9/18/13 944,725 985,754 41,029 Swedish Krona Buy 9/18/13 2,748,496 2,808,696 (60,200) Swiss Franc Buy 9/18/13 1,450,380 1,466,548 (16,168) WestPac Banking Corp. British Pound Sell 9/18/13 8,242,539 8,298,912 56,373 Canadian Dollar Sell 7/17/13 1,511,017 1,559,126 48,109 Euro Buy 9/18/13 1,809,648 1,819,804 (10,156) Japanese Yen Sell 8/22/13 6,285,745 6,411,727 125,982 Total Key to holding's abbreviations ADR American Depository Receipts: represents ownership of foreign securities on deposit with a custodian bank GDR Global Depository Receipts: represents ownership of foreign securities on deposit with a custodian bank NVDR Non-voting Depository Receipt OJSC Open Joint Stock Company Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from October 1, 2012 through June 30, 2013 (the reporting period). Within the following notes to the portfolio, references to “ASC 820” represent Accounting Standards Codification ASC 820 Fair Value Measurements and Disclosures , references to “Putnam Management” represent Putnam Investment Management, LLC, the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to “OTC”, if any, represent over-the-counter. (a) Percentages indicated are based on net assets of $329,022,439. (b) The aggregate identified cost on a tax basis is $311,877,522, resulting in gross unrealized appreciation and depreciation of $33,516,817 and $16,147,457, respectively, or net unrealized appreciation of $17,369,360. (NON) Non-income-producing security. (AFF) Affiliated company. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. Transactions during the period with Putnam Money Market Liquidity Fund and Putnam Short Term Investment Fund, which are under common ownership and control, were as follows: Name of affiliate Market value at the beginning of the reporting period Purchase cost Sale proceeds Investment income Market value at the end of the reporting period Putnam Money Market Liquidity Fund * $4,297,120 $42,999,931 $47,297,051 $1,491 $— Putnam Short Term Investment Fund * — 56,248,410 52,085,577 1,247 4,162,833 Totals * Management fees charged to Putnam Money Market Liquidity Fund and Putnam Short Term Investment Fund have been waived by Putnam Management. (SEGSF) This security, in part or in entirety, was pledged and segregated with the custodian for collateral on certain derivative contracts at the close of the reporting period. (P) Security was pledged, or purchased with cash that was pledged, to the fund for collateral on certain derivatives contracts. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. At the close of the reporting period, the fund maintained liquid assets totaling $2,093,830 to cover certain derivatives contracts. DIVERSIFICATION BY COUNTRY Distribution of investments by country of risk at the close of the reporting period, excluding collateral received, if any (as a percentage of Portfolio Value): United Kingdom 23.1% Japan 17.5 United States 8.2 France 7.1 Germany 6.3 Netherlands 4.0 South Korea 3.9 Switzerland 3.7 China 3.4 Canada 2.1 India 2.0 Russia 1.9 Indonesia 1.6 Hong Kong 1.6 Belgium 1.5 Spain 1.4 Ireland 1.3 Mexico 1.2 Italy 1.2 Australia 1.0 Norway 0.9 Brazil 0.9 Taiwan 0.9 Singapore 0.9 Turkey 0.9 Thailand 0.8 Denmark 0.7 Total 100.0% Security valuation: Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities under ASC 820. If no sales are reported, as in the case of some securities that are traded OTC, a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in open-end investment companies (excluding exchange traded funds), if any, which can be classified as Level 1 or Level 2 securities, are valued based on their net asset value. The net asset value of such investment companies equals the total value of their assets less their liabilities and divided by the number of their outstanding shares. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which would generally be classified as Level 1 securities, will be transferred to Level 2 of the fair value hierarchy when they are valued at fair value. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. At the close of the reporting period, fair value pricing was used for certain foreign securities in the portfolio. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Forward currency contracts: The fund buys and sells forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts were used to hedge foreign exchange risk. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The market value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in market value is recorded as an unrealized gain or loss. The fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed when the contract matures or by delivery of the currency. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. For the fund's average contract amount on forward currency contracts, see the appropriate table at the end of these footnotes. Master agreements: The fund is a party to ISDA (International Swaps and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern OTC derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties’ general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund’s custodian and with respect to those amounts which can be sold or repledged, are presented in the fund’s portfolio. Collateral pledged by the fund is segregated by the fund’s custodian and identified in the fund’s portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund’s net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the fund’s net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty’s long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund’s counterparties to elect early termination could impact the fund's future derivative activity. At the close of the reporting period, the fund had a net liability position of $2,185,173 on open derivative contracts subject to the Master Agreements. Collateral posted by the fund for these agreements totaled $1,554,610. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks: Consumer discretionary $5,365,195 $56,844,719 $— Consumer staples 4,295,071 38,998,682 — Energy 6,367,074 11,166,388 — Financials 6,213,274 46,167,230 — Health care 7,627,482 28,177,736 — Industrials 2,619,746 42,231,145 — Information technology 10,090,191 12,719,433 — Materials 7,370,781 13,147,736 — Telecommunication services — 9,692,423 — Utilities — 7,727,444 — Total common stocks — Preferred stocks — 4,946,650 — Short-term investments 5,362,833 2,115,649 — Totals by level $— Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts $— $(1,546,605) $— Totals by level $— $— Market Values of Derivative Instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments under ASC 815 Market value Market value Foreign exchange contracts $1,384,160 $2,930,765 Total The average volume of activity for the reporting period for any derivative type that was held at the close of the period is listed below and was as follows: Forward currency contracts (contract amount) $214,700,000 For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant’s principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant’s disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission’s rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Investment Funds By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting OfficerDate: August 29, 2013 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive OfficerDate: August 29, 2013 By (Signature and Title): /s/ Steven D. KrichmarSteven D. KrichmarPrincipal Financial OfficerDate: August 29, 2013
